THE THIRTEENTH COURT OF APPEALS

                                   13-14-00413-CR


                                  The State of Texas
                                          v.
                                    Maron Smith


                                On Appeal from the
                 County Court at Law No 1 of Victoria County, Texas
                            Trial Cause No. 1-103162


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.



March 26, 2015